DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1-10 are amended and filed on 6/30/2021.
Claim 11 is newly added.
The amendment to claims 1-10 overcome the 112 rejection in the action mailed on 6/9/2021.
Allowable Subject Matter
Claims 1-11 are allowed.
As to claim 1, a safety catheter needle comprising: a cannula, catheter holder, a protection device, a channel and principal body and wherein said channel being bounded by arms which are resiliently movable with respect to each other and configured to immobilize the interacting part of said rotating movable body after said rotating movable body within the cavity of the principal body in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Plassche (US. 5,300045) is the closest prior art of record. Even though Plassche discloses a safety catheter needle comprising: a cannula, catheter holder, a protection device, a channel and principal body, Plassche fails to disclose said channel being bounded by arms which are resiliently movable with respect to each other and configured to immobilize the interacting part of said rotating movable body after said rotating movable body within the cavity of the principal body.

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                 

/Lauren P Farrar/Primary Examiner, Art Unit 3783